internal_revenue_service number release date index number 419a --------------------- ---------------------------------------- --------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number -------------------- refer reply to cc tege eb hw plr-127298-13 date december legend taxpayer union group policy insurance_company company a company b company c plan a plan b plan c plan d plan e --------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------ -------------------------------------------------------- -------------------------------- -------------------------- ---------------------- ---------------------- ----------------------------------------------------------------------- ----------- --------------------------------------------------------------- ---------------------------- ------------------------------------------------------------------------ --------------------- -------------------------------------- ----------------------------------------------------------------------- plr-127298-13 --------------------------------------------- union veba management veba ------------------------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------ dear --------------------- this responds to your letter dated date requesting rulings regarding the tax consequences of proposed transactions involving welfare_benefit_fund assets under sec_61 and sec_4976 of the internal_revenue_code code specifically you have asked how sec_61 and sec_4976 apply to a transfer of assets from a retired_lives_reserve under a group-term_life_insurance policy to voluntary employees’ beneficiary associations vebas described in sec_501 of the code facts taxpayer is organized as a delaware corporation and was formed through the merger of several companies taxpayer is the successor of company a company b and company c taxpayer provides life_insurance health and other welfare benefits to its active and retired employees and their eligible spouses and dependents through several welfare_benefit plans including plan a plan a is an umbrella welfare_benefit_plan that provides medical dental vision and life_insurance benefits to certain active and retired union- represented employees of taxpayer and its affiliates through several component plans plan b a component plan under plan a provides group term life_insurance to retired employees of company a who were before their retirement represented by union plan c consisting of two component plans under plan a provides retiree medical and dental benefits to retired employees of company a who were before their retirement represented by union plan d is a welfare_benefit_plan that provides medical dental vision and life_insurance benefits to active and retired employees of taxpayer and its affiliates plan d primarily covers employees and retirees who are not union-represented although some union- represented employees and retirees whose collective bargaining units have bargained for management benefits also participate in plan d plan e provides medical and dental benefits to management and non-union hourly retirees including some disability retirees collectively management retirees who plr-127298-13 retired from taxpayer or its predecessor companies including companies a b and c the management retirees and their eligible spouses and dependents who are covered by plan e formerly participated in plan d retired employees covered by plans b and d receive basic term life_insurance benefits under group policy with insurance_company taxpayer is the current policyholder as successor to company a and its predecessor companies group policy establishes a retirement funding account rfa that is a retired_lives_reserve taxpayer represents that the rfa is a welfare_benefit_fund under sec_419 the assets held in the rfa are used to pay life_insurance premiums for retired employees taxpayer sponsors a number of vebas two of which are involved in the proposed transfers at issue in this ruling union veba provides funding for collectively bargained retiree health benefits for participants in plan b and their eligible spouses and dependents management veba provides funding for medical and dental benefits for retired employees covered by plan e taxpayer proposes to transfer all or a portion of the rfa assets allocated to plan a from group policy to union veba where the assets will be used to provide retiree health benefits under plan c taxpayer represents that after the transfer the transferred assets will be used exclusively to provide medical benefits to eligible retired employees covered by plan c taxpayer proposes to transfer all or a portion of the rfa assets allocated to plan d to management veba where the assets will be used to provide retiree health benefits under plan e taxpayer represents that after the transfer the transferred assets will be used exclusively to provide medical benefits to eligible retired employees covered by plan e taxpayer represents that all of the assets in the rfa are attributable to contributions made before and investment earnings on those contributions amounts contributed to the rfa were deductible when made under sec_162 of the code plr-127298-13 group policy does not permit taxpayer to recover any assets credited to the rfa or to transfer those assets to an alternate funding medium where they will be used for any purpose other than to provide benefits to eligible employees of taxpayer or its affiliates if the rfa is no longer needed to pay life_insurance premiums under group policy the assets credited to the rfa must be used to provide other retiree welfare benefits and under the terms of union veba and management veba and consistent with the prohibited inurement rules of sec_501 taxpayer is prevented from recovering the rfa assets after they are transferred to the vebas rulings requested you have requested the following rulings the transfer of assets from the rfa to union veba and management veba will not cause taxpayer to include any amount in gross_income under sec_61 the use of transferred rfa assets to provide medical benefits to retired employees through union veba and management veba will not cause taxpayer to include any amount in gross_income under sec_61 the transfer of assets from the rfa to union veba and management veba and the use of the transferred assets to provide retiree health benefits will not result in any portion of the rfa reverting to the benefit of taxpayer within the meaning of sec_4976 and will not cause the employer to be liable for the excise_tax imposed by sec_4976 law sec_61 provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from life_insurance and endowment contracts plr-127298-13 sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-10 provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business sec_1_162-10t q a-2 provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 and also to the extent provided in regulations any account held for an employer by any person sec_1_419-1t q a-2 a of the regulations provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year plr-127298-13 in revrul_73_599 1973_2_cb_40 the issue was whether the balance in a retired_lives_reserve had to be included in the gross_income of the employer in the taxable_year in which the employer terminated the insurance_contract at the time it terminated the insurance_contract the employer directed that the insurance carrier should transfer the balance in the retired_lives_reserve to a_trust qualified as a veba under sec_501 the employer had deducted the premiums_paid into a retired_lives_reserve during the years when it was maintaining the insurance_contract for the benefit of its employees the insurance_contract provided that upon cancellation or other termination of the contract any balance in the retired_lives_reserve could be distributed to the employer as a dividend or at the employer’s option transferred to a_trust qualified under sec_501 for the purpose of providing insurance coverage for retired employees under these facts the ruling holds that the balance in the retired_lives_reserve was includable in the employer’s gross_income under sec_61 in the year of the transfer the ruling states that because the insurance_contract gave the employer a fixed_right to receive the balance in the retired_lives_reserve in the year in which it terminated its coverage under the policy that balance was includable in the employer’s gross_income for the year of the termination notwithstanding the fact that the employer directed the insurance_company to transfer the money to a sec_501 trust similarly in revrul_77_92 1977_1_cb_41 a corporate employer with a group term_insurance program that included a retired_lives_reserve had the option to discontinue the insurance coverage and to direct the insurance carrier to use the amount in the retired_lives_reserve either to pay premiums for insurance on the lives of retired employees or to pay a dividend to the employer the employer terminated the insurance_contract and directed the insurance carrier to transfer the balance in the retired_lives_reserve to another insurance_company to purchase insurance for retired employees the ruling states that the facts presented are in substance the same as those contained in revrul_73_599 except that the right reserved to the employer in revrul_77_92 to transfer the funds remaining in the retired_lives_reserve consisted of the right to direct payment to those funds to another insurance_company rather than to a_trust that qualified for exemption under sec_501 of the code however this difference was not considered material because the taxpayer's right of control_over the retired_lives_reserve was substantially the same in both cases accordingly the ruling concludes that the same federal_income_tax rules apply to the transfers in the two cases analysis and conclusion ruling_request plr-127298-13 in this case with regard to the transfer of assets from the rfa to union veba and management veba taxpayer represents that there are provisions prohibiting the reversion of any assets to taxpayer the provisions precluding taxpayer from receiving a reversion distinguishes this case from the situations considered in rev ruls and therefore because taxpayer does not have any right to a reversion of the rfa assets it will not realize any income under sec_61 on the transfer of all or a portion of the rfa assets allocated to plan a from group policy to union veba and all or a portion of the rfa assets allocated to plan d to management veba ruling_request taxpayer represents that all of the assets in the rfa are derived from contributions made before accordingly the deductibility of the contributions was governed by sec_162 without regard to deduction limits of sec_419 taxpayer represents that the amounts contributed to the rfa were deductible when made under sec_162 therefore the use of transferred rfa assets to provide medical benefits to retired employees through union veba and management veba will not cause taxpayer to include any amount in gross_income under sec_61 ruling_request under sec_4976 sec_4976 does not apply to amounts attributable to contributions to a fund that were not allowable as a deduction under sec_419 accordingly amounts attributable to contributions made prior to the effective date of sec_419 are not subject_to the sec_4976 excise_tax taxpayer represents that all of the assets in the rfa are attributable to contributions made before and investment earnings on those contributions accordingly the transfer of assets from the rfa to union veba and management veba and the use of the transferred assets to provide retiree health benefits will not result in a disqualified_benefit within the meaning of sec_4976 and accordingly will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 we have also considered the possible application of the tax_benefit_rule which requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 because the amounts at issue are attributable to contributions that were made prior to the effective date of sec_419 and were deducted under sec_162 it is not fundamentally inconsistent to transfer the funds between the retirement funding account and the retiree health_plans consequently the tax_benefit_rule does not apply plr-127298-13 the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code sincerely janet a laufer senior technician reviewer health and welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
